Grant, J., Retired,
dissenting.
I respectfully dissent. First, I do not think the distinction made by the majority between an “appeal” and a “petition for review” is correct or necessary to a proper disposition of this cause. Without specifically discussing each case cited by the majority concerning the different ways in which other states (under different statutes) treat attempted, reviews of administrative orders by courts, I note that Commercial Standard Insurance Company v. Cotton, 443 S.W.2d 423 (Tex. Civ. App. 1969), is cited with approval in White v. State, 543 S.W.2d 366 (Tex. Crim. App. 1976). The Texas criminal appellate court states:
Our research reveals that the word “appeal” has not been construed in Texas by an appellate court having criminal jurisdiction since 1840. In that year, in Republic v. Smith, Dallam 407, the Supreme Court of the Republic of Texas defined an appeal (quoting Blackstone) as “a complaint to a superior court of injustice done by an inferior one.” Mr. Black gives a similar definition. Black’s *513Law Dictionary, supra, at 124 [rev. 4th ed. 1968].
543 S.W.2d at 368.
I respect precedent, but I have difficulty relying on a case decided 5 years before Texas became a state. I note that “Mr. Black” now, in Black’s Law Dictionary 88-89 (5th ed. 1979) and in Black’s Law Dictionary 96 (6th ed. 1990), defines “appeal” as follows: “Resort to a superior (i.c. appellate) court to review the decisions of an inferior (i.c. trial) court or administrative agency. ... In addition, an appeal may be taken from an administrative agency to a trial court (e.g. from Appeals Council in social security case to U.S. district court).”
Additionally, as noted in the majority opinion, Neb. Rev. Stat. § 60-6,208 (Reissue 1993) and its predecessor statute provide for an “appeal.” Further, Neb. Rev. Stat. § 84-917(7) (Reissue 1994) provides: “The review provided by this section shall not be available in any case where other provisions of law prescribe the method of appeal.” I believe a fair interpretation of subsection (7) is that a petition for review is one form of an appeal.
I believe that the difference between a petition for review and an appeal is a difference without a distinction, and if that were the only issue before us, there would be no necessity for dissent. It is what happens, however, when the petition for review is treated as an entirely new lawsuit, apparently to be governed by the provisions of chapter 25, articles 1 through 10, of the Nebraska Revised Statutes, that concerns me. Those provisions govern the instituting of new actions by a plaintiff. I do not think the petition for review is an entirely new lawsuit, because no evidence can be adduced in that suit and the entire record to be considered is the record before the agency.
Glass’ “Petition for Review of Administrative Agency’s Decision” was filed on March 9, 1993. The petition sought the review of the department’s order of suspension of February 16. The petition for review, among other requests, sought a stay of Glass’ suspension. The district court ordered a stay of the suspension order on March 11. Whether this stay was granted “after notice ... to all parties of record” and whether the court made findings, all as required by § 84-917(3), need not be determined, but the district court did, ex parte, and without *514compliance with the statute, suspend an apparently valid order of the department.
No summons was ever served on the Attorney General of Nebraska. On March 10, 1993, summons was served, by mail, on the head of the department. On April 27, “State of Nebraska Department of Motor Vehicles, Appellee” filed a special appearance alleging that the district court had no jurisdiction because the Attorney General had not been served a summons and that Glass had failed to comply with Neb. Rev. Stat. § 25-510.02(1) (Reissue 1989). The majority holds that in this case, “in order to institute judicial review under the act, a summons must be served on the Attorney General. ”
The district court, apparently relying on Nebraska’s general rules of pleading in the filing of cases in the district court, denied the special appearance “for the reason that it was not timely filed.” The jurisdiction issue was apparently not considered, but the department was apparently held in default because of the lack of timely pleading.
This disposition was set out in a district court order of May 24, 1993, at the time when “THIS MATTER came on for hearing on the Petitioner’s Petition for Review . . . .”
In the district court’s May 24 order, in the next sentences after disposition of the special appearance, the court stated: “The Respondent [department] then filed a Motion to Dismiss the Petition for Administrative Agency’s Decision [sic] on the same grounds alleged in the Special Appearance. The Court being duly advised in the premises finds and Orders that said Motion to Dismiss is hereby overruled.”
The district court then ordered the department “to reinstate the Petitioner’s driving privileges effective immediately.” The majority holds that by moving for dismissal, “the department invoked the power of the court [and] submitted itself to the binding effect of the district court’s judgment.”
For the purposes of this dissent, I raise no question as to how the district court exercised jurisdiction over the department at the instant the department’s motion was made and immediately set aside the department’s order without giving the department a chance to raise a defense to the petition. After all, the department had apparently been in the case about 10 minutes *515when it had to defend this new lawsuit.
I dissent because the record is clear that no service of summons was made on' the Attorney General. Section 84-917(2)(a) provides that proceedings for review shall be instituted by filing a petition within 30 days after the agency decision and that “[sjummons shall be served within thirty days of the filing of the petition in the manner provided for service of a summons in a civil action.” (Emphasis supplied.) Glass’ petition for review was filed on March 9, 1993. The last day for service of summons was April 8. No proper service of summons was ever made. This so-called voluntary appearance was made on May 24. In James v. Harvey, 246 Neb. 329, 332, 518 N.W.2d 150, 152 (1994), we stated: “The filing of the petition and the service of summons are the two actions that are necessary to establish jurisdiction pursuant to the Administrative Procedure Act.”
I would construe the requirement of service of summons of the petition within 30 days as mandatory. If not, the department’s order of suspension remains in limbo, or perhaps vanishes into a legal “black hole,” between April 8, 1993, the time 30 days after the filing of the petition, and the date the State of Nebraska allegedly entered its inadvertent “voluntary appearance” on May 24. To adopt the majority ruling severely damages the chances of a valid administrative order becoming . final at any known certain time.
In summary, I note that in Twiss v. Trautwein, 247 Neb. 535, 536, 529 N.W.2d 24, 25 (1995), we referred to the fact that petitioners “appealed the [Nebraska Accountability and Disclosure Commission’s] decision to the Lancaster County District Court.” In Twiss v. Trautwein, the district court determined that the Attorney General had not been served with summons and “dismissed the appeal.” Id. We stated:
On further review, petitioners argue that both the district court and the Court of Appeals erred in ruling that they were required to serve summons upon the Attorney General even though they had complied with Neb. Rev. Stat. § 25-505.01(1) (Reissue 1989). In an appeal under the Administrative Procedure Act, the appeal shall be taken in the manner provided by law for appeals in civil *516cases, and the judgment rendered or final order entered by the district court may be affirmed, or it may be reversed, vacated, or modified for errors appearing on the record, or the case may be remanded for further proceedings. James v. Harvey, 246 Neb. 329, 518 N.W.2d 150 (1994); Davis v. Wright, 243 Neb. 931, 503 N.W.2d 814 (1993).
Both parties agree that the NADC is a state agency and that this appeal is governed by the Administrative Procedure Act. Neb. Rev. Stat. § 84-917(2)(a) (Reissue 1994) provides that in a review of proceedings under the Administrative Procedure Act, “[s]ummons shall be served within thirty days of the filing of the petition in the manner provided for service of a summons in a civil action.” Therefore, we must look to Neb. Rev. Stat. § 25-501 et seq. (Reissue 1989) to determine the statutory criteria for serving summons in a civil action.
247 Neb. at 536-37, 529 N.W.2d at 25-26.
I see no reason to depart at this time from the statements in, and the holding of, Twiss v. Trautwein.
I think the issue in this case should be determined within the concept of “appellate” jurisdiction and that if the summons on the petition for review is not filed within 30 days, the district court loses whatever appellate jurisdiction it has. I would dismiss the appeal from the district court to this court and order the cause remanded by the district court to the department for enforcement of the department’s suspension order.